DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 14, 15, 18, the cancellation of claim 17 and the addition of claim 21.
Claim Objections
The previous claim objections are withdrawn due to the current amendments.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.
Drawings
The drawings are accepted.
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive.
The Applicant has argued Chojnacki fails to teach the switching die #4 is embedded in an intermediate level of a circuit board”.
The Examiner notes Chojnacki was not characterized as teaching die #4 “embedded” in an intermediate level of a circuit board. The Chojnacki reference was instead characterized as having die #4 “in” an intermediate level of a package (#1). Package #1 was characterized as a circuit board package based on the dies being located between upper PCB portions #6/7 and lower PCB portion #2. Schrodinger was then presented to motivate the embedding of the die in question.
The Applicant has argued Chojnacki does not describe why embedding the dies would be useful.

The Applicant has argued that modifying Chojnacki to place the dies in an embedded manner as taught by Schrodinger would not be obvious as heat dissipation would be reduced as stressed by Chojnacki.
The Examiner does not agree. [0068] of Chojnacki, cited by the Applicant, outlines the heat dissipation functionality is brought forth by using materials of high thermal conductivity in conjunction with an attached heat sink. The modification of Chojnacki in view of Schrodinger does not appear to prevent such heat dissipative modifications as the material of the PCBs could be adjusted to be highly thermally conductive and there is no apparent reason why heat sinks could not still be attached thereto. Further, it is not clear that this heat dissipation functionality is a critical feature of Chojnacki and the disclosed device would appear to operate without its presence (note [0068] makes clear these are optional features).
The Applicant has argued the election of species requirement in the parent application is evidence of the non-obvious combination of the art of record.
The Examiner does not agree. The election of species requirement in the parent application was comparing the embodiments disclosed by the previous application, not the art of record. Further, the previous species requirement in the parent stated in part: “…not obvious variants of each other based on the current record…” (emphasis added). It is noted that the art presented in this application was not part of the record at the time the statement was made.
The Applicant has argued the Examiner has characterized species IV and V (figs.10,11) as non-obvious variants of species VI (fig.12) by rejecting the claims under 112(a) which is further evidence of non-obviousness in combining the art of record.
The Examiner does not agree. No species election requirement has been made in the present application and therefore no statement of the obviousness of variants has been made. The Examiner’s 
It is noted that the limitation of claim 6 is now understood to be read on by Applicant’s figure 12 as the capacitor appears to be ‘on’ the metallization layer, subsequently the 112 rejection was withdrawn.
With respect to claim 15, the Applicant has argued the solder of Chojnacki would not be considered a metallization layer.
The Examiner does not agree. The current claim limitations put no other meets or bounds on the type of metallization layer used. The solder of Chojnacki is reasonably considered a metallization layer without more detail being present in the claims. Whether or not Chojnacki refers to the elements #8 as “separated electrical contacts” does not seem relevant as the claim limitations only require the layers to be present, as opposed to an integrated portion of some component as appears to be the Applicant’s position.
Further, as was noted in the rejection of claim 15, the connections made by the solder to the upper layers #6/7 and lower layer #2 are understood to be made to metallized areas in order to facilitate the electrical contacts disclosed. Therefore, these metallized areas are also able to be considered metallization layers as per the current claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chojnacki et al. (US 2018/0045882, note provisional with support; [0040] incorporates US 2017/0085057 in its entirety by reference) in view of Schrodinger et al. (US 2004/0247005).
With respect to claim 1, Chojnacki teaches a laser diode module comprising: a first semiconductor die (fig.1a #4) including at least one electronic switch ([0043], also note [0040] incorporates 2017/0085057 for use of switching dies with figs.2/10 depicting individual switches); and a second semiconductor die (fig.1a #3) including at least one laser diode ([0043]), wherein the first semiconductor die is a first bare die (not otherwise encapsulated) in an intermediate level of a circuit board (fig.1a #1). Chojnacki further teaches the second semiconductor die is arranged near a top or a bottom level of the circuit board (fig.6 formed at top), a capacitor die (fig.1  #5) and multiple forms for the substrate/package ([0038]), but does not specify the laser is on top while the driver/capacitor die(s) are embedded within the circuit board. Schrodinger teaches a similar package (fig.11) wherein the laser 
With respect to claim 2, Chojnacki, as modified, teaches at least one buffer capacitor embedded in the circuit board (fig.1a/6 #5, [0043]).
With respect to claim 3, Chojnacki, as modified, teaches the at least one buffer capacitor is included in the first semiconductor die ([0043] may be integrated with the other dies).
With respect to claim 4, Chojnacki, as modified, teaches the at least one buffer capacitor is included in a third semiconductor die (fig.1a #5), wherein the third semiconductor die is a second bare die (not otherwise encapsulated) that is embedded in the intermediate level of the circuit board.
With respect to claim 5, Chojnacki, as modified, teaches the third semiconductor die is arranged on a different level of the circuit board from the second semiconductor die (fig.1a, noting the laser die #3 is modified to be atop the board).
With respect to claim 6, Chojnacki teaches the third semiconductor die is arranged on a first metallization layer of the circuit board (fig.1a #8b and traces in #2).
With respect to claim 7, Chojnacki teaches the first semiconductor die is arranged between a first metallization layer (fig.1a #8d and traces in #2) and a second metallization layer (fig.1a #8c + #6/7) of the circuit board, and wherein the third semiconductor die is arranged between the first metallization layer and the second metallization layer of the circuit board (fig.1a #8a +6, #8b and traces in #2).
With respect to claim 9, Chojnacki teaches the at least one buffer capacitor is configured to buffer a supply voltage (see 2017/0085057, fig.2 C1 based on location in the circuit).

With respect to claim 11, Chojnacki teaches the at least one electronic switch and the at least one laser diode are connected in series between a supply terminal and a ground terminal (see 2017/0085057, fig.2 D1/M2).
With respect to claim 12, Chojnacki teaches the first semiconductor die is arranged between a first metallization layer (fig.1a #8d and traces in #2) and a second metallization layer (fig.1a #8c + #6/7) of the circuit board.
With respect to claim 13, Chojnacki teaches the second semiconductor die is flip-chip mounted on a surface of the circuit board (the laser on top configuration of fig.6, relied upon in claim 1 above, shows #3 to be flip-chip mounted based on anode/cathode locations/dispositions; also note [0065] describes this configuration type to be flip-chip).
With respect to claim 15, Chojnacki teaches a laser diode module comprising: a circuit board (fig.1a #1) including: a first metallization layer on a top level of the circuit board (fig.1a #8a/c/e +#6/7); and a second metallization layer on a bottom level of the circuit board (fig.1a #8b/f + traces in #2); a first semiconductor die (fig.1a #4)  including at least one electronic switch ([0043]); a second semiconductor die (fig.1a #3) including at least one laser diode ([0043]); and a third semiconductor die including at least one buffer capacitor (fig.1a #5, [0043]), wherein the first semiconductor die is a first bare die (note otherwise encapsulated) at an intermediate level of a circuit board between the first and second metallization layers (fig.1a #4), and wherein the third semiconductor die is a second bare die (note otherwise encapsulated) at the intermediate level of the circuit board between the first and second metallization layers (fig.1a #5). Chojnacki further teaches the second semiconductor die is arranged near 
Claims 18-19 are rejected for the same reasons outlined in the rejection of claims 9-10 above.
With respect to claim 21, Chojnacki further teaches the first semiconductor die is separate from the second and third semiconductor dies, and wherein the second semiconductor die is separate from the third semiconductor die (Chojnacki, fig.1 each die separated; Schrodinger, fig.11 laser die separate from driver die #5 separate from at least 1 cap die #2d1).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chojnacki and Schrodinger in view of Ishikawa et al. (US 5977565).
With respect to claims 8 and 16, Chojnacki additionally teaches the buffer capacitor can be of any type ([0043]) but does not specify a trench type capacitor. Ishikawa teaches forming trench type capacitors (fig.8, col.12 lines 37-40) integrated with LEDs and lasers based in gallium nitride material systems (abstract, col.l lines 5-10). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a trench type of capacitor in the system of Chojnacki as demonstrated by Ishikawa in order to tailor the capacitance value to that needed, including large .


Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chojnacki and Schrodinger in view of Lai et al. (US 2014/0269804).
With respect to claims 14 and 20, Chojnacki, as modified, teaches the devices outlined above, including the second die is flip-chip mounted to the top level (see rejection of claims 13 and 15 above), but does not teach solder balls attached to the bottom level of the circuit board to allow soldering the circuit board onto another circuit board or a carrier board. Lai teaches a similar laser diode package (fig.3 #200) including a laser and driver embedded in the board (fig.3) and the use of solder balls for connecting to other boards (fig.3 #92/90). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of solder balls below the board of Chojnacki to connect to other devices as demonstrated by Lai in order to easily electrically incorporate the lasing device into larger systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.